Case 2:20-cv-09660-VAP-JC Document 47 Filed 03/18/21 Page 1 of 6 Page ID #:2140




   1 BROWNE GEORGE ROSS
     O’BRIEN ANNAGUEY & ELLIS LLP
   2 Guy C. Nicholson (State Bar No. 106133)
      gnicholson@bgrfirm.com
   3 Kim S. Zeldin (State Bar No. 135780)
      kzeldin@bgrfirm.com
   4 2121 Avenue of the Stars, Suite 2800
     Los Angeles, California 90067
   5 Telephone: (310) 274-7100
     Facsimile: (310) 275-5697
   6
     Attorneys for Defendants Browne George
   7 Ross LLP, Eric M. George, and Maribeth
     Annaguey
   8
                           UNITED STATES DISTRICT COURT
   9
             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10
  11
       PAUL O. PARADIS,                               Case No. 2:20-cv-09660-VAP-JCx_
  12
                         Plaintiff,                   Hon. Virginia A. Phillips_
  13
                   vs.                                DEFENDANTS BROWNE GEORGE
  14                                                  ROSS LLP, ERIC M. GEORGE
     ELLEN PANSKY, PANSKY                             AND MARIBETH ANNAGUEY’S
  15 MARKLE ATTORNEYS AT LAW,                         EX PARTE APPLICATION TO
     MARIBETH ANNAGUEY, ERIC M.                       REQUIRE PRO SE PLAINTIFF TO
  16 GEORGE, BROWNE GEORGE ROSS                       SERVE OPPOSITION TO
     LLP and DEFENDANTS DOES 1-100,                   MOTIONS BY ELECTRONIC
  17                                                  MAIL
               Defendants.
  18
                                                      Trial Date: None Set
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1782070.1                                                  Case No. 2:20-cv-09660-VAP-JCx_
             DEFENDANTS BROWNE GEORGE ROSS LLP, ERIC M. GEORGE AND MARIBETH ANNAGUEY’S
                          EX PARTE APPLICATION TO SERVE BY ELECTRONIC MAIL
Case 2:20-cv-09660-VAP-JC Document 47 Filed 03/18/21 Page 2 of 6 Page ID #:2141




   1               TO THIS HONORABLE COURT AND TO ALL PARTIES AND
   2 THEIR ATTORNEYS OF RECORD:
   3               PLEASE TAKE NOTICE that pursuant to Local Rule 7-19 Defendants
   4 Browne George Ross LLP, Eric M. George, and Maribeth Annaguey (collectively,
   5 the “BGR Defendants”) hereby apply ex parte pursuant to Local Rule 7-19 for an
   6 order requiring pro se Plaintiff Paul O. Paradis to serve any oppositions (and
   7 accompanying documents) to the BGR Defendants’ Motion to Dismiss Pursuant to
   8 FRCP 12(b)(5) and 12(b)(6) (ECF 36) and the BGR Defendants’ Motion to Strike
   9 Complaint Pursuant to C.C.P. § 425.16 (ECF 38) (collectively, the “Motions”) by
  10 electronic mail on March 22, 2021. Alternatively, the BGR Defendants request that
  11 the Court order that the BGR Defendants be permitted to file their Replies in support
  12 of the Motions within five days of (a) the uploading of the paper copies of the
  13 Oppositions to the Motions to ECF; or (b) receipt of the Replies, whichever is
  14 earliest.
  15               This Ex Parte application is made following notice to Mr. Paradis pursuant
  16 L.R. 7-19.1, which was provided by electronic mail on March 18, 2021, after
  17 unsuccessful but good faith attempts were made to contact Mr. Paradis by telephone.
  18 See Declaration of Guy Nicholson, ¶¶ 9-11, Ex. 3.
  19
  20 DATED: March 18, 2021                      BROWNE GEORGE ROSS
                                                O’BRIEN ANNAGUEY & ELLIS LLP
  21
                                                   Guy C. Nicholson
  22                                               Kim S. Zeldin
  23
  24
                                                By:
  25
                                                           Guy C. Nicholson
  26                                            Attorneys for Defendants Browne George Ross
  27                                            LLP, Eric M. George, and Maribeth Annaguey

  28
       1782070.1
                                                -1-               Case No. 2:20-cv-09660-VAP-JCx_
             DEFENDANTS BROWNE GEORGE ROSS LLP, ERIC M. GEORGE AND MARIBETH ANNAGUEY’S
                                      EX PARTE APPLICATION
Case 2:20-cv-09660-VAP-JC Document 47 Filed 03/18/21 Page 3 of 6 Page ID #:2142




   1                   MEMORANDUM OF POINTS AND AUTHORITIES
   2 I.      Introduction And Statement Of Facts
   3         Defendants Browne George Ross LLP, Eric M. George, and Maribeth
   4 Annaguey filed a Motion to Dismiss pursuant to FRCP 12(b)(5) and 12(b)(6) (ECF
   5 36) and Motion to Strike Complaint pursuant to C.C.P. § 425.16 (ECF 38)
   6 (collectively, the “Motions”) on March 8, 2021; the hearings are set for both
   7 Motions on April 12, 2021 at 2 p.m. Because Plaintiff Paul O Paradis (an attorney
   8 licensed in New York, who currently resides in Arizona, Nicholson Decl. Ex. 1) is
   9 self-represented, pursuant to Local Rule 5-3.1.1, the Motions were served by
  10 electronic mail via an electronic sharefile and by United States Mail. ECF 36-24
  11 and 41. The hearings for the Motions were properly noticed more than 31 days in
  12 advance of the hearing pursuant to Local Rule 6-1. The sharefile electronic record
  13 provided to Mr. Paradis shows that he has accessed those pleadings. Nicholson
  14 Decl. ¶ 6.
  15         The Oppositions to those Motions are due, pursuant to Local Rule 7-9, on
  16 March 22, 2021 (21 days prior to the hearing), and the reply briefs are due on March
  17 29, 2021 (L.R. 7-10). On March 15, 2021, counsel for the BGR Defendants, Guy C.
  18 Nicholson, wrote an email to Mr. Paradis addressed to the email address on his
  19 complaint (ECF 1) and on the substitution of attorney form (ECF 27). Nicholson
  20 Decl. Ex. 2. The email was copied to Mr. Paradis’s Arizona Bankruptcy counsel,
  21 Alan Meda, who, while not counsel of record in this action, is assisting Mr. Paradis
  22 with this matter in some capacity by at least arranging the “out of town” (albeit
  23 defective) service of the summonses and corrected complaint (ECF 33-35).
  24         In his email, Mr. Nicholson requested Mr. Paradis serve any opposition
  25 papers on March 22, 2021 by forwarding them to him via email or by uploading
  26 them to a sharelink file, in light of the fact that Mr. Paradis was not participating in
  27 the ECF system and the short window of time for Defendants to file their reply
  28 briefs. Nicholson Decl. Ex. 2. Mr. Nicholson also asked that Mr. Paradis to advise
     1782070.1
                                            -2-               Case No. 2:20-cv-09660-VAP-JCx_
          DEFENDANTS BROWNE GEORGE ROSS LLP, ERIC M. GEORGE AND MARIBETH ANNAGUEY’S
                                   EX PARTE APPLICATION
Case 2:20-cv-09660-VAP-JC Document 47 Filed 03/18/21 Page 4 of 6 Page ID #:2143




   1 him by return email or by telephone whether he would agree to serve the oppositions
   2 electronically. Id. Mr. Paradis did not respond to the email or call Mr. Nicholson.
   3 Id. at ¶ 8.
   4 II.      The Name, Address And Telephone Number of Pro Se Plaintiff
   5          Paul O. Paradis
   6          Pursuant to Local Rule 7-19, an application for an ex parte order shall be
   7 accompanied by a memorandum containing, inter alia, the name, address and
   8 telephone number of counsel for the opposing party.
   9          Plaintiff Paul O. Paradis is not represented by counsel. His address, telephone
  10 number and email address are as follows:
  11          • Address: 4422 N. 75th Street, Apt. 4005, Scottsdale, AZ 85251
  12          • Phone: (201) 206-9092
  13          • Email: pparadis7@gmail.com
  14 III.     Good Cause Exists For The Ex Parte Relief Sought
  15          Relief may be properly sought on an ex parte basis if it cannot be obtained on
  16 regular notice and the party seeking relief is without fault in creating the crisis that
  17 requires the ex parte relief. Mission Power Eng. Co. v. Continental Casualty Co.,
  18 883 F. Supp. 488, 492-93 (C.D. Cal. 1995).
  19          Here, because Mr. Paradis is pro se and does not participate in the ECF
  20 system, he will be required to file his opposition papers with the Court in paper
  21 format, and the Clerk will then scan the documents into the CM/ECF System. Local
  22 Rule 5-4.2(a)(1). Due to Covid and other factors, it appears that it can take up to
  23 two weeks for the Clerk to upload documents filed in hard copy, which only then
  24 would be available to counsel for the BGR Defendants and possibly after the BGR
  25 Defendants’ deadline to file reply briefs (March 29, 2021) has passed. Nicholson
  26 Decl. ¶ 2.
  27          Therefore, the BGR Defendants request that the Court order Mr. Paradis to
  28 serve the BGR Defendants with their Oppositions by electronic mail no later than
     1782070.1
                                           -3-                Case No. 2:20-cv-09660-VAP-JCx_
            DEFENDANTS BROWNE GEORGE ROSS LLP, ERIC M. GEORGE AND MARIBETH ANNAGUEY’S
                                     EX PARTE APPLICATION
Case 2:20-cv-09660-VAP-JC Document 47 Filed 03/18/21 Page 5 of 6 Page ID #:2144




   1 March 22, 2021. Alternatively, the BGR Defendants request that the Court enter an
   2 order allowing the BGR Defendants to file their Replies in support of the Motions
   3 within five days of (a) the uploading of the paper copies of the Oppositions to the
   4 Motions to ECF; or (b) receipt of the Replies, whichever is earliest.
   5 IV.           The BGR Defendants’ Good Faith Efforts To Advise Plaintiff Of the Ex
   6               Parte Application
   7               After sending the March 15, 2021 email and receiving no response, Mr.
   8 Nicholson (joined by his partner Kim Zeldin) called Mr. Paradis at approximately
   9 10 a.m. on March 18, 2021, using the telephone number provided on the complaint
  10 (ECF 1) and the substitution of counsel form (ECF 27). Nicholson Decl. ¶ 9. There
  11 was no response and the voicemail box was full. Id. Mr. Nicholson and Ms. Zeldin
  12 also called Mr. Meda, who advised that he would try to reach Mr. Paradis and
  13 convey our request that he stipulate to electronic service. Id. at ¶ 10. As of the
  14 filing of this ex parte application, Mr. Meda has not called or emailed to advise of
  15 Mr. Paradis’s position. Id. On March 18, 2021 at 11:14 a.m., Ms. Zeldin wrote to
  16 Mr. Paradis, copying Mr. Nicholson, Mitch Mulberger (counsel for the Pansky
  17 Defendants), and Mr. Meda. Nicholson Decl. Ex. 3. She advised Mr. Paradis that
  18 the BGR Defendants intended to seek the relief sought in this ex parte application
  19 and asked if he would oppose the application and contact her by 1 p.m. Id. Mr.
  20 Paradis did not do so. Id. at ¶ 12.
  21 V.            Conclusion
  22               For the reasons set forth above, the BGR Defendants respectfully request that
  23 the Court grant the ex parte application and enter the proposed order.
  24 / / /
  25 / / /
  26 / / /
  27 / / /
  28 / / /
       1782070.1
                                                -4-               Case No. 2:20-cv-09660-VAP-JCx_
             DEFENDANTS BROWNE GEORGE ROSS LLP, ERIC M. GEORGE AND MARIBETH ANNAGUEY’S
                                      EX PARTE APPLICATION
Case 2:20-cv-09660-VAP-JC Document 47 Filed 03/18/21 Page 6 of 6 Page ID #:2145




   1 DATED: March 18, 2021                    BROWNE GEORGE ROSS
                                              O’BRIEN ANNAGUEY & ELLIS LLP
   2
                                                 Guy C. Nicholson
   3                                             Kim S. Zeldin
   4
   5
                                              By:
   6
                                                         Guy C. Nicholson
   7                                          Attorneys for Defendants Browne George Ross
   8                                          LLP, Eric M. George, and Maribeth Annaguey

   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1782070.1
                                                -5-               Case No. 2:20-cv-09660-VAP-JCx_
             DEFENDANTS BROWNE GEORGE ROSS LLP, ERIC M. GEORGE AND MARIBETH ANNAGUEY’S
                                      EX PARTE APPLICATION
